PER CURIAM.
The petition is granted and Michael Gallon is hereby afforded a belated appeal from judgment and sentence in Leon County case number 2010-CF-00589A. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the lower tribunal who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(6)(D).
The trial court is directed to appoint counsel to represent appellant in the appeal at public expense if he qualifies for such an appointment.
PETITION GRANTED.
WETHERELL, MARSTILLER, and RAY, JJ., concur.